DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Although the NPL reference from Twitter directing to the NPL reference for Indiegogo “NXHale Filtered Mask, Canadian Made, N95, Clear” appears similar to the claimed design and was available prior to the international filing date, the applicant is listed as a member of the Product Development Team and the reference was not available more than one year prior to the international filing date. Therefore, it has not been applied as prior art.

Claim Rejections – 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and non-enabling due to the unclear scope and appearance of the claimed design. Refer to the following:
The scope of the claimed design is unclear due to the inclusion of the descriptive statement directed to shadows and colors, stating “The lightroom in the rendering package creates shadow which may cause a transparent body to appear as a different color or slightly tinted.” However, it cannot be determined if any or all of the gray or shadowed areas disclosed in the reproductions are not intended to be part of the claimed design. As currently constructed, the descriptive statement does not explicitly disclaim the shadows or colors present in the reproductions. A descriptive statement must be included in the specification clearly describing the purposes of the coloring on the drawing (see MPEP 1503.02, subsection III).

The appearance of the claimed design is inconsistent and unclear due to the poor quality of the photographs. The photographs are blurry and pixelated, with portions being shown darker and, in some instances, areas are solid black which precludes the understanding of the exact appearance of these areas. 

Further, while the applicant has noted some shadows and color are present due to the conditions where the photographs were obtained, it is unclear if the article is fully transparent without any color or if the article has some presence of gray color present throughout. The transparent portion of the article has a different appearance in several reproductions of the disclosure, appearing gray in 1.1, 1.3, 1.5, and 1.6, appearing dark gray/nearly black in 1.2, and appearing clear in 1.4. Refer to the following 1.1, 1.2, and 1.4 showing the variance in the appearance.

    PNG
    media_image1.png
    866
    1091
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    901
    1082
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    901
    1009
    media_image3.png
    Greyscale

The combination of shadow and light and the poor quality of the images does not allow for the exact shape and contour of the article to be understood. In particular, the appearance of the perimeter edges of the transparent portion of the article and the portions surrounding the filters cannot be determined due to areas being washed out or areas merging/blending together.

For instance, the appearance of the article in and around the filters on the rear surface is unclear. There is an indication that the surface is recessed where the filter is placed but the edges of the recess are unclear and the contour of the surface in this area cannot be determined. Looking at the left side of 1.1, it is unclear if this area has three edges or two edges as the top portion appears to show edges “a”, “b”, and “c” but the right side portion shows only edges “b” and “c”, with edge “a” disappearing. On the left side of 1.3, all three edges are shown along the top and right portions of the filter area, and on the right portion it appears that edge “b” is tapering into edge “a”. Further, the shape of the surfaces (flat, angled, rounded, etc.) between these edges cannot be determined.

    PNG
    media_image4.png
    868
    545
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    892
    556
    media_image5.png
    Greyscale

Additionally, it is unclear if the black eyebrow-shaped area at the top of the filter is a shadow or a portion of the design. If it is a portion of the design, it is unclear if it is flush, recessed, or raised in relation to the surrounding surface(s). The depth of any recessed or raised portion cannot be determined. Further, any contouring or edges within this area are unclear as it is solid black.

    PNG
    media_image6.png
    868
    545
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    892
    556
    media_image7.png
    Greyscale

Moreover, the appearance of the thickened perimeter of the article is unclear as the images are too blurry to determine the exact shape and appearance of this portion. It is understood that the article is transparent to some degree and thus some edges may appear to overlap or twist/turn between the different images, however, the pixelation and blurriness precludes the understanding of the hard edges or contouring within the perimeter. 
For instance, 1.4 shows multiple edges (arrows) along the top and bottom of the article, however, these edges fade into and out of the surface (circles) and it is unclear if the edges are consistent across the surface. This issue persists throughout the rest of the reproductions as well, with none of them of sufficient quality to clearly depict the exact appearance of the perimeter. Further, the image quality prohibits the determination of a consistent appearance of the perimeter across the various reproductions of the disclosure. Beyond the blurriness and pixelation, the understanding of the appearance is hindered by the combination of shadows (a), washed out areas (b), and areas where the perimeter edge seems to blend in with the rest of the article (c). 

    PNG
    media_image8.png
    903
    1009
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    866
    1091
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    900
    1081
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    893
    1118
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    891
    824
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    899
    857
    media_image13.png
    Greyscale

Because of the unclear shape and appearance, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, it is suggested that applicant submit new, higher resolution images of the claimed design that show the design clearly and consistently. Effort should be taken to minimize shadows and washed out areas so the shape and contour of the article are clearly visible.

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Replacement Drawings
If corrected drawing sheets are submitted in reply to the Office action, they must be in compliance with 37 CFR 1.121(d) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended. The reproduction or reproduction number of an amended drawing should not be labeled as “amended.” If a drawing reproduction is to be canceled, the appropriate reproduction must be removed from the replacement sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above.

The references cited but not applied are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE STARR whose telephone number is (571)272-9581. The examiner can normally be reached Mon-Fri, 8:30 AM - 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Holly Thurman can be reached on (571) 272-8068. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.D.S./Examiner, Art Unit 2919                                                                                                                                                                                                        




/DANIEL J DOMINO/Primary Examiner, Art Unit 2919